Exhibit 10.1

 

Protection One, Inc.

818 South Kansas Avenue

Topeka, Kansas 66612

 

May 21, 2003

 

 

Westar Energy, Inc.

818 South Kansas Avenue

Topeka, Kansas 66612

Attention: Chief Executive Officer

 

Re: Confidentiality Agreement Side Letter

 

Ladies and Gentlemen:

 

Westar Energy, Inc. (“Westar”) has informed Protection One, Inc. (the “Company”)
that it is currently exploring the possible divestiture of its indirect equity
interest in the Company in connection with a transaction (the “Transaction”)
involving the acquisition by a still to be determined third party (the “Buyer”)
of the outstanding common stock (the “Common Stock”) of the Company.  Westar has
not yet determined the structure or terms of the divestiture, but it has
informed the Company that Westar may propose a Transaction involving a sale or
other disposition of Common Stock not owned by Westar for which Westar seeks the
approval of a special committee of the Company’s board of directors.  Any such
Transaction is referred to herein as a “Minority Shares Transaction”.

 

In connection with furnishing certain non-public information regarding the
Company to prospective Buyers and their representatives, Westar and Protection
One will require such prospective Buyers to be bound by the terms and conditions
of a confidentiality agreement in substantially the form mutually agreed upon by
the Company and Westar which is attached hereto as Exhibit A (the
“Confidentiality Agreement”).  No non-public information relating to the Company
shall be provided by Westar to any prospective Buyer unless such prospective
Buyer is listed on Exhibit B, as such list may be modified from time to time by
the mutual agreement of the parties hereto, and unless such prospective Buyer
executes a Confidentiality Agreement.

 

Westar hereby agrees that it shall provide the Company with a copy of each
Confidentiality Agreement entered into by and between itself and any prospective
Buyer in connection with the consideration of a Transaction.  Notwithstanding
the foregoing, Westar shall not agree to any modification, amendment or waiver
of any material right that requires the consent or approval of the Company under
the final form of any such Confidentiality Agreement

 

1

--------------------------------------------------------------------------------


 

attached hereto as Exhibit A without the prior consent of the Company, which
shall be given promptly and which shall not be withheld unless the Company
believes in good faith that such modification, amendment or waiver will cause
financial or competitive harm to the Company.  Without limiting the foregoing,
Westar agrees to provide the Company with any copies of any amendment, waiver or
modification to any Confidentiality Agreement.

 

Westar agrees that prior to providing any non-public information relating to the
Company (other than that contained in the Descriptive Memorandum or in the Data
Room) to any prospective Buyer, it shall notify the Company of the identity of
the Buyer and a description of the information to be provided to the Buyer. 
Westar further agrees that it shall promptly furnish the Company with a copy of
each document described below that it has received pursuant to any such
Confidentiality Agreement: (i) any list setting forth the identities of the
Buyer’s representatives who are actively and directly participating in the
evaluation of a Transaction, including any updates to such list to accurately
reflect the identities of such representatives; (ii) any notice advising Westar
that the prospective Buyer does not wish to proceed with a Transaction; (iii)
any certification by any prospective Buyer that it has complied with the
paragraph in the Confidentiality Agreement relating to the destruction or return
to Seller of Proprietary Information and (iv) any other material notice (other
than indications of interest, offer letters or other proposals, which are
covered by the next succeeding paragraph) received by Seller indicating that it
is being provided pursuant to such Confidentiality Agreement.

 

The following paragraph shall govern any Transaction that is a Minority Shares
Transaction.

 

Westar shall provide the Company with a copy of any written materials or
presentations provided to the Board of Directors of Westar (or any committee or
subcommittee thereof that is delegated the authority to review, negotiate or
approve a Minority Shares Transaction ) that summarize or generally describe the
terms of any indications of interest, offer letters or other proposals with
respect to a Minority Shares Transaction provided to Westar or Lehman Brothers
by any prospective Buyer (whether or not listed on Exhibit B) within 5 business
days following the consideration of such materials or presentation by the Board
of Directors of Westar or any such committee or subcommittee.  The Company shall
hold any such information confidential on the same terms as if it were
“Proprietary Information” under the Confidentiality Agreement.  Westar shall not
be obligated to disclose the identity of any prospective Buyer in connection
with its delivery to the Company of a summary or general description of the
terms of any indications of interest, offer letters or other proposals with
respect to a Minority Shares Transaction.  Not less than one business day prior
to: the earliest of (a) the date on which Westar has executed a term sheet
(whether or not binding) in which exclusivity is provided to a prospective Buyer
with respect to a

 

2

--------------------------------------------------------------------------------


 

Minority Shares Transaction, (b) the consideration by the Board of Directors of
Westar (or any committee or subcommittee thereof) of a Minority Shares
Transaction that is recommended for approval by Westar’s CEO or (c) the date on
which a definitive agreement with respect to a Minority Shares Transaction has
been executed by Westar, Westar shall notify the Company of the identity of the
Buyer that is party to any such term sheet, transaction or definitive
agreement.  Westar further agrees to advise the Company prior to providing
permission to any prospective Buyer that it may contact the Kansas Corporation
Commission.

 

This letter agreement may not be amended, waived or modified without the prior
written consent of each of the parties hereto.

 

*     *     *     *

 

3

--------------------------------------------------------------------------------


 

Please acknowledge your agreement with and acceptance of the terms and
conditions of this letter agreement by executing a copy of this letter agreement
where indicated below.

 

 

 

PROTECTION ONE, INC.

 

 

 

 

 

By:  

/s/ Darius G. Nevin

 

 

 

Name:  Darius G. Nevin

 

 

 

Title:    Exec Vice Pres & CFO

 

 

Attachment

 

 

Accepted and Agreed to this  21st day of May 2003:

 

WESTAR ENERGY, INC.

 

 

By:

/s/ James S. Haines, Jr.

 

Name: 

JAMES S. HAINES, JR.

Title: 

President/CEO

 

4

--------------------------------------------------------------------------------